Citation Nr: 1735636	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 2003 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This matter was previously before the Board and was remanded in September 2016 to provide the Veteran with another VA examination. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.


REMAND

The Veteran contends his right knee condition was incurred in service after he fell and after he hit his knee on a tow bar.  

August 2004 service treatment records (STRs) show the Veteran was treated for a right knee contusion after falling.  The Veteran was noted to have edema, decreased motion, and tenderness in his right knee.  The impression was suspected knee effusion.  

In a doctor's visit for his right knee in June 2007, the Veteran stated he had numbness on the top of his right knee and sharp pain when kneeling, which had been occurring for two years.  The examiner's note stated the Veteran's knee did not have any swelling or stiffness and that the Veteran was able to straighten his knee.  

The Veteran was seen for his right knee pain in November 2007.  The Veteran stated his pain was a 6 out of 10.  The Veteran stated the pain occurred mainly when pressure was applied to the patella and that the right lateral portion of the knee was constantly numb.  

In a January 2008 examination, the Veteran complained of right knee pain.  The Veteran believed he hurt his right knee in 2005.  The Veteran stated the pain had developed in 2006 and rated his pain between a 3 and 7 on a scale of 1 to 10.  The Veteran stated his right knee bothered him on an every other day basis and lasts for a few minutes.  The Veteran had pain when walking or running.  Sometimes, the Veteran's pain was sharp but he did not use any crutch, brace, or corrective shoes.  The examiner noted the Veteran did have some weakness in his ankle but not in the knee.  The examiner noted the Veteran did not have stiffness in either joint and did not have swelling, heat, or redness.  The examiner noted the Veteran's knee range of motion was normal and the medial, lateral collateral, anterior, and posterior cruciate ligaments were all intact.  The examiner opined that the Veteran's right knee was normal.  The examiner opined there was no evidence of degenerative joint disease (DJD) in the Veteran's knee, but did not rule out a joint effusion.  The examiner found the Veteran's reflexes to be 2+ and equal bilaterally.  

The Veteran saw a medical provider in August 2008 for his right knee pain.  The Veteran stated he had sharp pain on kneeling since 2004.  The Veteran stated the pain began after a fall and he had swelling of the right knee.  The Veteran stated his knee pain was worse with prolonged sitting, standing, and crouching.  

A September 2008 MRI on the Veteran's right knee showed the right knee joint compartments were intact and well maintained.  The menisci were within normal limits with no focal abnormal signal changes.  The cruciate ligaments, collateral ligaments, patellofemoral joint, and the patella tendon were intact.  The examiner opined that the Veteran's right knee was normal.

In December 2008, the Veteran was seen again for his right knee.  The examiner noted the Veteran had numbness on the lateral aspect of the right knee.  The Veteran told the examiner he did a lot of kneeling at work.  The examiner opined that the Veteran's numbness was due to local damage to the nerve because of recurrent kneeling.  

The Veteran continued seeking treatment for his right knee in February 2010.  The Veteran stated he still had pain in his right knee when kneeling.  

The Veteran had an examination for his right knee in May 2015.  The Veteran stated he had two injuries in service: a fall and then was hit by an aircraft tow bar.  The Veteran had pain in his kneecap with kneeling or with marked increase in stress when exercising.  The Veteran was able to perform repetitive use.  There was no functional loss due to the Veteran's right knee before or after repetitive use testing.  The examiner found the Veteran's strength was normal with no ankylosis, subluxation, instability, or recurrent effusion.  The examiner opined that the Veteran did not have a current diagnosis associated with right knee pain.  The examiner opined the Veteran's right knee pain was less likely than not incurred in or caused by an event in service.  The examiner stated that while the STRs show the Veteran was seen in service for knee pain, the Veteran did not currently have a right knee diagnosis.

This case was previously remanded in September 2016 in order to provide the Veteran with an examination of his right knee condition by a neurologist.  The neurologist was to opine as to whether electromyographic (EMG) and/or nerve conduction velocity (NCV) testing were necessary to decide whether it was at least as likely as not that the Veteran suffered from a right knee neurological disorder that is related to his active service.  In this remand, the examiner was instructed that if EMG or NCV testing was deemed unnecessary, the neurologist was to explain why such testing was unnecessary.

The Veteran was afforded an examination by a neurologist for his knee condition in October 2016.  The examiner opined that the Veteran did not have a right knee neurological disorder.  The examiner went on to state there was no evidence of peripheral neuropathy and that EMG and NCV testing were not necessary at the time, in the examiners professional judgment as a neurologist.  As the Veteran's representative noted in its July 2017 brief, the examiner did not address why these tests were not necessary to determine whether the Veteran has a current neurological right knee disability, as instructed by the September 2016 Board remand.  To that extent, the examination did not comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  The AOJ should then return this case to the October 2016 examiner for an addendum opinion.  The examiner should fully explain why EMG and NCV testing are not appropriate in this case and why such testing would not help resolve the question as to whether it is at least as likely as not that the Veteran has a right knee neurological disorder that is related to his active service.   

If the October 2016 examiner is unavailable, the Veteran should be scheduled for an examination by another neurologist.  If so scheduled, the new examiner should opine to the following:

a.  Whether EMG or NCV studies are necessary to decide whether it is at least as likely as not that the Veteran suffers from a right knee neurological disorder that is at least as likely as not related to his active service.

b.  If the examiner finds that EMG or NVC studies are not appropriate, the examiner must fully explain why such testing is unnecessary.

c.  Whether or not the EMG or NVC testing is performed, the neurologist must identify any diagnosed knee disabilities present and opine as to whether it is at least as likely as not that the current diagnosed knee problem is related to the Veteran's active service.

A complete and fully reasoned rationale for any opinion offered should be provided.

3.  After completing #1 and #2, the claim should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative must be provided a Supplemental Statement of the Case.  

Thereafter, if indicated, the case should be returned to the Board for the purposes of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




